Case 1:18-cr-OO723-PGG Document 52 Filed 04/10/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
ORDER
-against~
13 Cr. 723 (PGG)
DANTE CUBANGBANG, et al.,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

lt is hereby ORDERED that a Status conference in this action will take
place on May 22, 2019 at 12:30 p.m.

lt is further ORDERED that trial in this matter Will commence on October
15, 2019 at 9:30 a.m. in Courtroom 705 of the Thurgood Marshall United States
Courthouse. Pre-trial submissions W motions i_n l@”@, proposed voir dire, and requests
to charge - are due on Monday, September 16, 2019. Any responsive papers are due
Monday, September 23, 2019.

Dated: New York, New York
April 10, 2019

ORDERED.

 

Paul G. Gardephe
United States District Judge

 

